DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 18, the claimed invention is directed to non-statutory subject matter. The claim 18 does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 is claiming a printing medium itself and not fall within at least one of the four categories of patent eligible subject matter which are 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa (US 2013/0128286 A1) in view of Okumura (US 2015/0371124 A1).
Regarding claim 1, Tamagawa discloses an image processing apparatus (e.g., the computer 12 functions as an image data control unit, an image data processing unit, and an image parameter control unit, paragraph 65) that generates image data to be output to an image forming apparatus printing an image by an ink dot formed by ejecting ink onto a printing medium (e.g., The image data processing unit 30 is configured to carry out an evaluation calculation of the ink use amount. The image data processing unit 30 includes an image reduction processing unit 32, an image conversion unit 34, an ink amount data calculation unit 36, and an image analysis unit 38. The details of the

one or more memories storing instructions (¢.g., a database (hereinafter referred to as a "tone conversion LUT DB") 40 configured to store look-up tables for tone conversion (hereinafter referred to as "tone conversion LUTs"); a database (hereinafter referred to as a "non-uniformity correction LUT DB") 42 configured to store look-up tables for non-uniformity correction (hereinafter referred to as "non-uniformity correction LUTs"); a database (hereinafter referred to as a "halftone DB") 44 configured to store parameters for halftone processing, paragraph 67};
one or more processors configured to execute the instructions to cause the image processing apparatus to function as (e.g., The system controller 50 in the computer 12 controls calculation by the respective processing units such as the LUT generation unit 54, the non-uniformity correction thumbnail LUT generation unit 56 and the image data processing unit 30, and also implements display control of the monitor 14 and control corresponding to input instructions from the input device 16, in coordination with the UI control unit 52. Furthermore, the system controller 50 sends signals to an image processing board 60 of the printer 18 and controls the operation of the printer 18, paragraph 72):
 	a generation unit configured to generate, based on an input image, first generation amount data indicating a tone value of each of at least two or more kinds of ink dot corresponding to the ink for each pixel and second generation amount data indicating a tone value of a blank dot for which the ink dot is not formed for each pixel (e.g., the ink amount distribution data calculation device is configured to determine an 
 Tamagawa does not specifically disclose a first determination unit configured to determine a blank dot arrangement pattern indicating an arrangement of the blank dot using the second generation amount data; and Page 2 of 15Application No. 16/934,486 Attorney Docket No. 10182770WOUSO 1/1 824PUCON
 	a second determination unit configured to determine an ink dot arrangement pattern indicating an arrangement of the ink dot using the determined blank dot arrangement pattern and the first generation amount data, 
 	wherein the second determination unit determines the ink dot arrangement pattern so as not to overlap the blank dot arrangement pattern.
Okumura discloses a first determination unit configured to determine a blank dot arrangement pattern indicating an arrangement of the blank dot using the second generation amount data (e.g., in the computer to plate (CTP) dot data DT1 which is used in a printer body and is binary data having a predetermined resolution, a grayscale value of 1 is stored in pixels of dot portions R11S and R11L, and a grayscale value of 0 is stored in pixels of a blank portion R12, paragraph 42); and Page 2 of 15Application No. 16/934,486 Attorney Docket No. 10182770WOUSO 1/1 824PUCON
 	a second determination unit configured to determine an ink dot arrangement pattern indicating an arrangement of the ink dot using the determined blank dot arrangement pattern and the first generation amount data (e.g., FIG. 23 schematically illustrates a comparative example in which the output grayscale data 4 is generated in a case where the entire dot is converted to have the maximum grayscale value 255 without performing the second color conversion, paragraph 42), 
 	wherein the second determination unit determines the ink dot arrangement pattern so as not to overlap the blank dot arrangement pattern (e.g., see figure 23 with ink dot not overlap the blank dot).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tamagawa to include a first determination unit configured to determine a blank dot arrangement pattern indicating an arrangement of the blank dot using the second generation amount data; and Page 2 of 15Application No. 16/934,486 Attorney Docket No. 10182770WOUSO 1/1 824PUCONa second determination unit configured to determine an ink dot arrangement pattern indicating an arrangement of the ink dot using the determined blank dot arrangement pattern and the first generation amount data, wherein the second determination unit determines the ink dot arrangement pattern so as not to overlap the blank dot arrangement pattern as taught by Okumura. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tamagawa by the teaching of Okumura to have better image quality.

Regarding claim 2, Tamagawa discloses wherein the generation unit generates the first generation amount data by determining a generation amount of each of the ore or more kinds of ink dots in accordance with a tone value of each pixel in the input image (e.g., the ink amount distribution data calculation device is configured to determine an ink amount per pixel in the reduced image data in accordance with a halftone table which specifies a relationship between signal values in the reduced image 

Regarding claim 3, Tamagawa discloses wherein the image forming apparatus can eject the two or more Kinds of ink dot of different sizes for the ink (e.g., the reduced image data in accordance with a halftone table which specifies a relationship between signal values in the reduced image data and a dot size-specific ratio in a dot arrangement obtained by halftone processing corresponding to the signal values, and information about ink droplet volumes of dot sizes, paragraph 31),
the generation unit generates the first generation: amount data on each of the two or more kinds of ink dot (e.g., The halftone processing unit 66 converts the image signal having multiple tones (for example, 256 tones based on 8 bits per color), for each pixel, into a binary signal which indicates ink ejection or no ink ejection, or into a multiple- value signal indicating what type of droplet to eject, if a plurality of ink dot diameters (droplet sizes) can be selected. In general, processing is carried out to convert the multiple-tone image data having M values (where M is an integer not smaller than 3) into data having N values (where N is an integer smaller than M and not smaller than 2). The halftone processing can employ a dithering method, error diffusion method, density pattern method, or the like, paragraph 83}, and
the first determination unit determines the blank dot arrangement pattern based on the second generation amount data for at least one kind of ink dot of the two or more kinds of ink dot (e.g., an average dot size-specific recording ratio per unit surface area 
Regarding claim 4, Okumura discloses wherein a maximum value that can be taken as a pixel value of the first generation amount data and the second generation amount data is the same and Page 3 of 15Application No. 16/934,486 Attorney Docket No. 10182770WOUS01/1824PUCON the generation unit calculates a value obtained by subtracting a pixel value of a pixel in the first generation amount data from the maximum value for each pixel as the generation amount data of the blank dot (e.g., a grayscale value indicating a density of zero is stored in a pixel of a portion where dots are not formed. This is the same regardless of the magnitude of a dot area ratio indicating a ratio of an area of a dot portion to the unit area of dot printed matter. On the other hand, for example, even in a dot image in which only C is used, color tones may be different in an image having a large dot area ratio and an image having a small dot area ratio. In the printing system, even if dot area ratios are different from each other, among pixels in image data with 256 grayscales, the same grayscale value is stored in pixels of a portion where dots are formed, and thus a difference in color tones of dot images due to the above-described difference in the dot area ratios may not be reproduced, paragraph 7).

Regarding claim 5, Okumura discloses wherein the second determination unit determines, in a case where a tone value of the input image indicates a dark portion, the ink dot arrangement pattern so as not to overlap the blank dot arrangement pattern (e.g., FIG. 23 schematically illustrates a comparative example in which the 4 is generated in a case where the entire dot is converted to have the maximum grayscale value 255 without performing the second color conversion. In the computer to plate (CTP) dot data DT1 which is used in a printer body and is binary data having a predetermined resolution, a grayscale value of 1 is stored in pixels of dot portions R11S and R11L, and a grayscale value of 0 is stored in pixels of a blank portion R12, paragraph 42, and dot arrangement pattern without overlap, figure 23).  
Regarding claim 6, Tamagawa discloses wherein the second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 123) determines a priority order of dot arrangement for the two or more kinds of ink dot and the blank dot and the second determination unit determines an arrangement of each dot in accordance with a determined priority order (e.g., an average dot size-specific recording ratio per unit surface area is identified for a particular signal value jas the ratio of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance (Note: since there is options of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance. Therefore option of in a case where 4 tone value of the inoul image incicates a dark portion, a blank dot with oriority over the two or more kinds of ink dot included), paragraph 123).
Regarding claim 7, Tamagawa discloses wherein the second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 123) determines the priority order for each pixel of the input image (e.g., an average dot size-

Regarding claim 8, Tamagawa discloses wherein the two or more kinds of ink dot is classified in accordance with a density level of a tone value in each pixel in the input image and Page 4 of 15Application No. 16/934,486 Attorney Docket No. 10182770WOUS0 1/1 824PUCONsecond determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 123) determines a priority order of dot arrangement for the blank dot to be higher than that of the two or more kinds of ink dot for a pixel belonging to a dark tone among each of the pixels (e.g., an average dot size-specific recording ratio per unit surface area is identified for a particular signal value jas the ratio of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance, paragraph 123).  

Regarding claim 9, Tamagawa discloses wherein the second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 124) determines, in a case where the first generation amount data of a dot whose density level is higher among the two or more kinds of ink dot is larger than or equal to the second generation amount data of the blank dot, a priority order of the blank dot to be higher than that of the two or more kinds of ink dot for each of the pixels (e.g., Ink amount distribution data for each of the CMYK signals is obtained by multiplying the ink droplet value per dot for each dot size by the ink dot size-specific ratio. Moreover, the ink amount per pixel in the reduced image is determined by summing, for each pixel, the 

Regarding claim 10, Tamagawa discloses wherein the second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 123) determines, in a case where the first generation amount data of a dot whose density level is higher among the two or more kinds of ink dot is larger than 0, a priority order of dot arrangement for the blank dot to be higher than that of the ink dot for each of the pixels (e.g., an average dot size-specific recording ratio per unit surface area is identified for a particular signal value jas the ratio of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance, paragraph 123).  
Regarding claim 11, Tamagawa discloses wherein the second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 183) determines an arrangement of each dot so that the blank dot becomes highly dispersive for a pixel belonging to a dark tone among each pixel of the input image (e.g., when droplets of the corresponding colored ink are ejected and deposited from the inkjet heads 172M, 172K, 172C and 172Y to the recording surface of the recording medium 124 which is held tightly on the image formation drum 170, the deposited ink makes contact with the treatment liquid which has previously been deposited on the recording surface by the treatment liquid deposition unit 114, the coloring material (pigment) dispersed in the ink is aggregated, and a coloring material aggregate is thereby formed. Thereby, flowing of the coloring material, and the like, on the recording medium 124 is 

Regarding claim 12, Tamagawa discloses wherein the second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 183) determines an arrangement of each dot so that the blank dot and a dot whose density level is lower among the two or more kinds of ink dot Page 5 of 15Application No. 16/934,486 Attorney Docket No. 10182770WOUS01/1824PUCON become highly dispersive in total for a pixel belonging to a dark tone among each pixel of the input image (e.g., When droplets of the corresponding colored ink are ejected and deposited from the inkjet heads 172M, 172K, 172C and 172Y to the recording surface of the recording medium 124 which is held tightly on the image formation drum 170, the deposited ink makes contact with the treatment liquid which has previously been deposited on the recording surface by the treatment liquid deposition unit 114, the coloring material (pigment) dispersed in the ink is aggregated, and a coloring material aggregate is thereby formed. Thereby, flowing of the coloring material, and the like, on the recording medium 124 is prevented and an image is formed on the recording surface of the recording medium 124, paragraph 183).  
Regarding claim 13, Tamagawa discloses wherein the two or more kinds of ink dot are classified in accordance with a density level of a tone value in each pixel of an input image and formed for each color of a plurality of color materials and the second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 15, 78) determines the priority order for each image plane corresponding to the plurality of color materials (referring to paragraphs 15, 78).  
second determination unit (e.g., the hardware/software that perform the function disclosed in paragraph 123) determines a priority order of dot arrangement for the blank dot to be higher than that of a dot whose density level is higher among the two or more kinds of ink dot in a case where importance is attached to granularity in an image represented by the two or more kinds of ink dot; and determines a priority order of dot arrangement for a dot whose density level is higher among the two or more kinds of ink dot to be higher than that of the blank dot in a case where importance is attached to suppression of streaking in an image represented by the two or more kinds of ink dot (e.g., performing the halftone processing of the reduced image data, a table which associates the ink dot size-specific ratio data when reproducing tones in the printer 18, with the signal values in the reduced image data, is prepared, and the ink dot size-specific ratio in the prescribed surface area is ascertained from this table of the halftone data. For example, an average dot size-specific recording ratio per unit surface area is identified for a particular signal value jas the ratio of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance, paragraph 123. Note: Since Tamagawa disclosing one example of an average dot size-specific recording ratio per unit surface area is identified for a particular signal value jas the ratio of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance including determining a priority order of a dot whose density level is higher among the two or more kinds of ink dot to be higher than that of the blank dot in a case where importance is attached to suppression of streaking in an image represented by the two or more Kinds of Ink dot).  

Regarding claim 15, Tamagawa discloses wherein the generation unit generates the first generation amount data on the two or more kinds of ink dot by using a separation table describing the first generation amount data for each tone of each of the two or more kinds of ink dot (e.g., performing the halftone processing of the reduced image data, a table which associates the ink dot size-specific ratio data when reproducing tones in the printer 18, with the signal values in the reduced image data, is prepared, and the ink dot size-specific ratio in the prescribed surface area is ascertained from this table of the halftone data. For example, an average dot size-specific recording ratio per unit surface area is identified for a particular signal value jas the ratio of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance, paragraph 123).  
Regarding claim 16, Tamagawa discloses wherein the generation unit generates generation amount data on the one or more kinds of ink dot and the blank dot by using a separation table describing a generation amount for each tone of each of the one or more kinds of ink dot and the blank dot (e.g., performing the halftone processing of the reduced image data, a table which associates the ink dot size-specific ratio data when reproducing tones in the printer 18, with the signal values in the reduced image data, is prepared, and the ink dot size-specific ratio in the prescribed surface area is ascertained from this table of the halftone data. For example, an average dot size specific recording ratio per unit surface area is identified for a particular signal value jas the ratio of data having four values of 40% no dots (white or blank), 30% small dots, 25% medium dots and 5% large dots, for instance, paragraph 123).  

Regarding claim 20, claim 20 is a non-transitory computer-readable storage medium claim with limitations similar to limitations of claim 1. Therefore claim 20 is rejected as set forth above as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672